Citation Nr: 1025198	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1943 to February 1946.  

The Veteran's appeal as to the issue listed above arose from an 
April 2007 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.   


FINDING OF FACT

The Veteran does not have hearing loss due to his service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active military 
service, nor may sensorineural hearing loss be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 
1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran asserts that he is entitled to service connection for 
bilateral hearing loss.  It is asserted that he has hearing loss 
due to exposure to naval gunfire, and maintenance duties, during 
service aboard ship.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice 
chronic disease requires evidence of (1) a sufficient combination 
of manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  If not established, a showing of continuity of 
symptoms after service discharge is required.  Service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for an organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 38 
C.F.R. § 3.309(a) (2009).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2009).

The law provides that, in the case of any veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence of an injury incurred in service shall be accepted 
as sufficient proof of service incurrence of the injury if the 
evidence is consistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002); see 
also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 (2000).  

In this regard, the Veteran's discharge indicates that he served 
in the Asiatic-Pacific Theater, and ships logs from the U.S.S. 
Greenville Victory show service near Okinawa beginning in May 
1945.  The RO has granted service connection for posttraumatic 
stress disorder based on an attack on the Veteran's ship.  
Therefore, participation in combat is established and the Veteran 
is entitled to the presumptions at 38 U.S.C.A. § 1154(b).  His 
statements as to noise exposure are found to be credible.  
However, the United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirements of a diagnosis, and a medical nexus to 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

When a medical professional determines that a current condition 
is related to an inservice event, then it necessarily follows 
that the current condition was incurred during service.  Godfrey 
v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship 
exists between current hearing loss and inservice acoustical 
trauma, it follows that an injury was incurred during service); 
Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that 
hearing loss was not noted upon separation, a medial relationship 
between current hearing loss and noise exposure during service 
demonstrates that the veteran incurred an injury during service).  

The Veteran's service treatment reports do not show any relevant 
treatment or findings.  The Veteran's separation examination 
report, dated in February 1946, shows that his ears were noted 
not to have any defects, and that spoken and whispered voice 
tests were 15/15, bilaterally.  

The claims files include logs from the U.S.S. Greenville Victory, 
dated in 1945.  An entry dated in June 1945 notes that the 
Veteran went ashore for treatment of ear ache and ringing in his 
ears.  An entry dated in September 1945 notes that the Veteran 
went ashore for treatment of "ear problems."

As for the relevant post-service medical evidence, it consists of 
VA progress notes, dated between 2000 and 2010, and three VA 
examination reports.  

The VA progress notes include a February 2000 report which shows 
treatment for complaints of ear pain, and assessments of right 
otitis media, and "decreased hearing related to bilat[eral] ear 
infections."  Reports dated thereafter include a number of 
notations of hearing loss.  

A VA audiometric examination report, dated in December 1983, 
contains only charted results, which appear to show that the 
Veteran had bilateral hearing loss, as defined at 38 C.F.R. 
§ 3.385.  The report notes that the Veteran "probably" had a 
mild high frequency hearing loss, AU (bilaterally), with obvious 
inconsistencies in the results.  

A VA audiometric examination report, dated in August 2007, shows 
that the Veteran reported being exposed to loud noises during 
service, to include work as a gunner, and maintenance work around 
his ship.  Civilian noise exposure was noted to include 
construction work.  The Veteran reported having experienced 
hearing loss "relatively soon" after separation from service.  
The diagnosis noted sensorineural hearing loss bilaterally.  The 
examiner noted that the Veteran's informal assessment of his 
hearing upon separation from service was within normal limits, 
with hearing loss in 1983 limited to 4,000 Hz, and concluded 
that, "[I] t is less likely as not that the Veteran's hearing 
loss is related to noise exposure during his military service."  
The examiner indicated that the Veteran's C-file had been 
reviewed.  

A VA audiometric examination report, dated in May 2008, shows 
that the diagnosis notes moderate, or greater, sensorineural 
hearing loss bilaterally.  The examiner stated that, given the 
presence of a non-organic component and the results of the 1983 
VA examination report, which was about 37 years following 
separation from service, that, "[I]t is not at least as likely 
as not (i.e., less than fifty percent probability) that the 
Veteran's hearing loss is due to his service."  

The Board notes that service connection is in effect for 
tinnitus. 

The Board has determined that the claim must be denied.  There is 
no evidence to show any relevant treatment during service.  The 
earliest medical evidence of hearing loss is dated in December 
1983.  This is approximately 37 years after separation from 
service.  This lengthy period without treatment is evidence that 
there has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no competent evidence to 
show that the Veteran has hearing loss that is related to his 
service.  In this regard, the only competent opinions are found 
in the August 2007 and May 2008 VA examination reports, and both 
of these opinions weigh against the claim.  Finally, there is no 
competent evidence to show that sensorineural hearing loss was 
manifested to a compensable degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that hearing loss 
was caused by service that ended in 1946.  The Veteran has stated 
that he began having hearing loss shortly after service.  His 
statements are competent evidence to show that he experienced 
hearing loss symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony is 
insufficiently probative to warrant a grant of the claim.  
Although the Veteran has asserted that he has had hearing loss 
symptoms since shortly after separation from service, the Veteran 
does not have the requisite skill, knowledge, or training, to be 
competent to provide a diagnosis of hearing loss, or to state 
whether this condition was caused by his service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the 
Board acknowledges that the absence of any corroborating medical 
evidence supporting his assertions does not render his statements 
incredible in and of itself, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of a veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish a 
diagnosis when . . . a layperson is competent to identify the 
medical condition).  In this case, the Veteran's service 
treatment records do not show any relevant treatment, the post-
service medical records do not show any relevant treatment prior 
to 1983, and there is no competent evidence of a nexus between 
hearing loss and the Veteran's service.  Given the foregoing, the 
Board finds that the service treatment reports, and the post-
service medical evidence, outweigh the Veteran's contentions to 
the effect that he has the claimed condition that is related to 
his service.   

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claim, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in November 2005, and 
January 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's service treatment reports, and his 
non-VA medical records.  

The Veteran has been afforded two examinations, and two 
etiological opinions have been obtained.  Both of the examination 
reports indicate that they were based on a review of the 
Veteran's C- file, and the Veteran's history of noise exposure 
was summarized.  An audiometric examination was performed, and 
detailed findings are included in the reports.  Both of the 
examiners determined that the Veteran's hearing loss is not 
related to his service, and the opinions are accompanied by a 
sufficient rationale.  Given the foregoing, there is no basis to 
find that either of these reports is inadequate, or that a remand 
for another opinion is required.  See 38 C.F.R. § 3.159(d) 
(2009); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); 
Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Board 
concludes, therefore, that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


